Title: To Thomas Jefferson from Henry Dearborn, 17 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            Newyork July 17th. 1807
                        
                        I was yesterday honored with your letter of the 13th.—I have been constantly imploy’d, since my arrival here,
                            in examining the various sites contemplated for works of defence; the Vice president the Govr. and Col. Williams have
                            been with us, and I presume we shall ultimately agree on such arrangements in regard to the defence of this place as you
                            will approve, on as will give general satisfaction to the Citizans. I hope we shall be able to finish our business by
                            saturday or sunnday at farthest, and I shall then set out on my
                            return to Washington, unless I shall in the mean time receive notice from you that my return is unnecessary—or unless my
                            health should be so impaired as to prevent my return,—
                        The contractor for the District of Virginia will when requested supply the rations for the Militia in that
                            State when in the field. a loan of field artillery to the Militia ought in my
                            opinnion to be declined, for if the public arsenals are once opened for the supply of any one Corps or party of the Militia, the demand will be such as every field piece and musket from our arsenals in a very short time. and unless the
                            respective States will take effectual measures, for arming their Militia with a suitable proportion of field artillery, as well as muskets they may as will give up all ideas of
                            Militia defence, and follow the example of Maryland, & Delaware, by having not even any laws or regulations respecting Militias.—under the existing laws of the U.S. I think
                            it at least doubtfull, whether the Militia of any State, are intitled to pay when call’d out, unless they are armed and
                            equiped according to law.—
                        Mr. Fulton will exhibit a specimen of his projects for blowing up
                            ships, on monday next. I feel very anxious for his success, but he appears so confident of compleet success, as to have no
                            anxiety or fears about it.—
                  with the most respectfull esteem, I am Sir, your obedt. Sevt.
                        
                            H. Dearborn
                     
                        
                    